DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38-41, 49-53 and 55, insofar as being supported by the elected species, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 38 recites the subject matters that: the second protection material includes a plurality of openings to expose the plurality of first electrodes respectively, which may imply that the recited first electrodes are formed behind (or, covered by) the recited second protection material, so as to be exposed by the openings formed inside the second protection material. However, full support for such recited subject matters cannot be found in the original disclosure, wherein (particularly see Fig. 1) the relevant portion of the second protection material (13b), along with the openings therein, is formed at a same level as that of the first electrode (123), i.e., the first electrodes (123) are formed in and co-planar with, not behind, the recited openings formed in the recited second protection material.
	Claims 49 and 55 each recite the subject matters that: an inner pillar disposed around the capacitor bank structure, which may imply that the recited single inner pillar is around the entirety of the recited capacitor bank structure; however, full support for such recited subject matters cannot be found in the original disclosure, wherein (particularly see Figs. 1 and 4) a single inner pillar (11 or 28) is around only a portion of the entirety of the recited capacitor bank structure.
	Claim 51 recites the subject matters that: an outer pillar around the inner pillar, which may imply that the recited single outer pillar is around the entirety of the recited inner pillar; however, full support for such recited subject matters cannot be found in the original disclosure, wherein (particularly see Figs. 1 and 4) a single outer pillar (27) is around only a portion of the entirety of the inner pillar (28).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-41, 44, 47, 49-53 and 55, insofar as being supported by the elected species, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 38 recites the subject matters that: the second protection material includes a plurality of openings to expose the plurality of first electrodes respectively; but it fails to clarify:  whether recited first electrodes (123) are definitely formed in and co-planar with, or behind, the recited openings formed in the recited second protection material.
	Claims 38 and 47 each recite the subject matters that: a second protection material/encapsulant encapsulating the capacitors; but they each fail to clarify: what is/are the definite lateral positional relationship(s) between the first and second protection materials/encapsulants.
	Claim 44 recites the subject matters of: a conductive pillar disposed at one side of the capacitors; but it fails to clarify: whether the recited “one side” is definitely a top side or a bottom side or a lateral side of the recited capacitors.
	Claims 49 and 55 each recite the subject matters that: an inner pillar disposed around the capacitor bank structure; but it fails to clarify: whether the recited single inner pillar is definitely around the entirety, or only a portion, of the recited capacitor bank structure.
	Claim 51 recites the subject matters that: an outer pillar around the inner pillar; but it fails to clarify: whether the recited single outer pillar is definitely around the entirety, or only a portion, of the recited inner pillar.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 38-42, 44-50 and 53, insofar as being in compliance with 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa (US 10,396,044; of record).
	Nakagawa discloses a capacitor bank structure (particularly see the over page figure), comprising:  at least two capacitors (20P) physically separated from each other by a protection material/encapsulant including a first protection material/first encapsulant (an inner and upper portion of 31C and a layer of 31 between WL-2 and WL-3) and a second protection material/second encapsulant (a lower portion of 31C and a layer of 31 between WL-4 and WL-5), wherein each of the capacitors has a first surface and a second surface opposite to the first surface, and includes a plurality of first electrodes (in WL-4 and/or WL-5) disposed on and protruding from the first surface thereof for external connection and a plurality of second electrodes (in WL-2 and/or WL-3) disposed adjacent to the second surface thereof for external connection,  and wherein the above identified first and second protection materials/encapsulants naturally encapsulate a lateral surface and the respective second and first surface of each of the capacitors, and includes a plurality of openings (in the first protection material/encapsulant) to expose the plurality of second electrodes, and a plurality of openings (in the second protection material/encapsulant) to expose the plurality of first electrodes, respectively, because the entirety of each of such identified first and second protection materials/encapsulants is formed of a resin or resins, that is substantially encapsulating and/or covering respective portions of the entirety of the first and/or second capacitors therein. 
	Furthermore, it is noted that any potential implications regarding how such first and second protection materials/encapsulants are formed, such as whether or not they are formed in one step, or two steps, or three or more steps, are process limitations, which would not carry patentable weight in this claim drawing to a structure, because distinct structure is not necessarily produced.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  
	Regarding claims 7, 38-42 and 45-48, in addition to what have been discussed above, it is further noted that: the above structure further includes: a first circuit structure (WL-5 and/or WL-6) disposed under the first surface of the capacitor bank structure; a second circuit structure (WL-1, WL-2 and/or 12) disposed over the second surface of the capacitor bank structure, wherein a portion of the first surface of the capacitor bank structure is physically separated from the first circuit structure by at least a portion of the encapsulant, and a portion of the second surface of the capacitor bank structure is physically separated from the second circuit structure by at least a portion of the encapsulant. 
	Regarding claims 39-41 and 48, it is further noted that the entirety of the above identified protection material/encapsulant can always be regarded as being formed of the above identified first and protection materials  or encapsulants which have the respective shapes as the one defined in claims 39-41 and 48; and any potential implications regarding how such shapes of the first and second protection materials/encapsulants are formed, such as whether they are formed in one step, or two steps, or three or more steps, are process limitations, which would not carry patentable weight in this claim drawing to a structure, because distinct structure is not necessarily produced.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  It is especially true in the instant case, especially when the two protection materials/encapsulants are formed of substantially same material or materials, and the resulting boundaries therebetween would thus be unnecessarily identifiable.  
	Regarding claims 42 and 44-48, it is further noted that a lower portion of the resin material layer (a bottom portion of an upper one of layer 31 that contacts sides of conductive pads of WL-2 and having a thickness thinner that WL-2) can also be regarded as an additional portion of the first protection material/encapsulant, wherein the conductive pad extending into such as additional portion of the first protection material from a level above a top surface of the first protection material to electrically connect to one of the plurality of second electrodes.
	Regarding claim 44, it is further noted that each of the above capacitors (20P) includes at least two sets of pads/pillars (WL2) that have top surfaces substantially aligned with each other.
	Regarding claim 49, it is further noted that the above device further comprises: an electronic device (12) attached to the second circuit structure; and an inner pillar (3TW) disposed between the first circuit structure and the second circuit structure, and around at least a portion of the capacitor bank structure, wherein the encapsulant encapsulates the inner pillar.
	Regarding claim 50, it is further noted that the above capacitor bank structure includes a first pillar (WL-4 and/or WL-5) protruding beyond the first surface of the capacitor bank structure, and electrically connected to the first circuit structure, wherein a width of the inner pillar (3TW) is greater than a width of at least a portion of the first pillar.
	Regarding claim 53, it is further noted that the material of 32 in the above device can also be regarded as an additional portion of the encapsulant that encapsulates a least a portion of the lateral surface of the electronic device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 54 and 55, insofar as being in compliance with 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa.
The disclosure of Nakagawa is discussed as applied to claims 1, 7, 38-42, 44-50 and 53 above. 
Although Nakagawa does not more expressly disclose that a thickness of the first circuit pattern layer of the first circuit structure can be greater than a thickness of the second circuit pattern layer of the second circuit structure, it is noted that the thickness of each of the first and second circuit pattern layers is an art-recognized, result-oriented, important parameter, subject to routine experimentation and optimization.
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to make the device of Nakagawa with the thickness of the first circuit pattern layer of the first circuit structure being substantially greater than a thickness of the second circuit pattern layer of the second circuit structure, so that a semiconductor package structure with desired and/or optimized device performance would obtained, as it has been held that:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 51 and 52, insofar as being in compliance with 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Yu (US 2018/0005984; of record).
The disclosure of Nakagawa is discussed as applied to claims 1, 7, 38-42, 44-50 and 53-55 above.
Although Nakagawa does not more expressly disclose that the package structure can further include a third circuit structure and an outer pillar, one of the ordinary skill in the art would readily recognize that such third circuit structure and outer pillar can be commonly and desirably formed in the art for forming a desired 3D multiple chips package structure with desired system performance and/or functionality, as evidenced in Yu (particularly see Fig. 1), wherein a third circuit structure (104 and/or 102) is disposed over the electronic device (an upper one of 110); and an outer pillar (112) is disposed between the first circuit structure (116) and the third circuit structure, and around at least a portion of the inner pillar (the pillar at a lateral side of a lower one of 110), wherein the encapsulant (including 106) encapsulates the outer pillar, and a width of the outer pillar is greater than a width of the inner pillar.
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the art-well-known third circuit structure and outer pillar, such as that of Yu, into the package of Nakagawa, so that a desired 3D multiple chips package structure with desired system performance and/or functionality would be obtained.

Allowable Subject Matter
Claim 43 is allowed.


Response to Arguments
Applicant's arguments filed on 2/25/2022 have been fully considered but they are not persuasive; and responses to them have been fully incorporated into claim rejections set forth above in this office action.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHOUXIANG HU/           Primary Examiner, Art Unit 2898